        Case 1:18-cv-03969-GHW Document 174 Filed 08/29/19 Page 1 of 2
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
   UNITED STATES DISTRICT COURT                          DATE FILED: 8/29/2019
   SOUTHERN DISTRICT OF NEW YORK
                                                                        MEMORANDUM ENDORSED

                                                                    No. 18-cv-3969-GHW

                                                                   Affirmation




----------------------------------------------------------X
LIVER WIRE ERGOGENICS, INC.,


                                                     Counterclaim Plaintiff/
                                                     Third-Patty Plaintiff,
                          Against,

AMERICAN E GROUP, LLC,
                                                     Counterclaim Defendant,

                          against-

ELANA HIRSCH A/KIA ELANA MICHELLE
HIRSCH A/KIA ELANA BARKATS, JS BARKATS PLLCS and SUNNY JOSEPH BARKA TS
A/KA/
SANNY JOSEPH BARKATS,

                                                              Third-Patty Defendants

--------------------------------------------------------------------X

JOSEPH PAUKMAN, an attorney duly admitted to practice law before the courts of the State of

New York and this Federal district Court of the Southern District of New York, hereby affirms the

following under penalties of perjury and pursuant to the CPLR and FRCP, that:

        1.       This affirmation is submitted in support of the Plaintiff’s motion to withdraw as

                 counsel due to termination.

        2.       On August 20, 2019, I received an email stating that I will get disbarred for my

                 conduct in this Court and that certain persons will be testifying against me to

                 Grievance Committee.
           Case 1:18-cv-03969-GHW Document 174 Filed 08/29/19 Page 2 of 2



      3.      One of the people testifying may be Plaintiff’s counsel who states that if called to

              testify, he will testify negatively.

      4.      The accusations of misconduct are untrue and/or exaggerated by Plaintiff’s counsel

              who may have hard feelings against me since 2006 when I left and stopped working

              in their office in Avenue U, Brooklyn.

      5.      Plaintiff’s conduct, going as far as to email my client that my way of learning about

              this case is an embarrassment, has led to my termination in this case.

      6.      I confronted Plaintiff’s counsel regarding his accusations of wrongdoing but he

              claimed to no longer remember what I did wrong.

      7.      I don’t claim to be perfect and assuming I have made mistakes, not an assumption I

              am willing to make, they are in par with mistakes of other counsel.

      8.      Because of above, I ask to withdraw from this case.

Dated: Brooklyn NY
August 23, 2019




                                                      ___/s/Joseph Paukman________________
                                                             Joseph Paukman

     Application granted. Joseph Paukman is granted leave to withdraw as counsel for JS
     Barkats PLLC and Sunny Joseph Barkats. For the sake of clarity, the Court's
     August 23, 2019 order, Dkt. No. 170, applied to the motion to withdraw that Mr.
     Paukman submitted on August 20, 2019, Dkt. No. 166. The Clerk of Court is
     directed to remove Joseph Paukman from the list of counsel in this case.
     SO ORDERED.
                                                     _____________________________________
     Dated: August 29, 2019                                GREGORY H. WOODS
     New York, New York                                   United States District Judge
